Citation Nr: 1002761	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  09-00 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

Entitlement to service connection for a left total knee 
replacement.  

Entitlement to service connection for a right total knee 
replacement.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his family



ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran served on active duty from May 1958 to February 
1961.  

This case initially came before the Board of Veterans' 
Appeals (Board) from a May 2008 rating decision of the RO.  

The Veteran testified before the undersigned Veterans Law 
Judge in a July 2009 hearing at the RO.  

In July 2009 subsequent to issuance of the March 2009 
Supplemental Statement of the Case, the Veteran submitted lay 
statements as evidence for consideration in connection with 
the appeal.  

In a July 2009 statement, the Veteran waived RO consideration 
of all the evidence added to the record.  Therefore, this 
evidence is accepted for inclusion in the record on appeal.  
See 38 C.F.R. § 20.1304 (2009).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The Veteran is not shown to have manifested complaints or 
findings referable to a knee disorder in service or for many 
years thereafter.  


3.  Credible lay assertions sufficient to establish that the 
Veteran had experienced continuous knee pain since service 
have not been presented.   

4.  The currently demonstrated bilateral total knee 
replacements due to degenerative joint disease is not shown 
to be due to trauma or other event or incident of the 
Veteran's period of active service.  


CONCLUSION OF LAW

The Veteran's disability manifested by bilateral total knee 
replacements for joint degeneration is not due to disease or 
injury that was incurred in or aggravated by active service, 
nor may arthritis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1131, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  

The Board notes that a "fourth element" of the notice 
requirement requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim was 
recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

In a March 2008 letter, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
Veteran, what information and evidence will be obtained by 
VA, and the need to advise VA of or submit any further 
medical evidence that pertained to the claims.  The Veteran 
was also advised of how disability ratings and effective 
dates are assigned

Although the Veteran has not identified or shown that any 
potential errors are prejudicial, the Board finds that any 
arguable lack of full preadjudication notice in this appeal 
has not, in any way, prejudiced the Veteran.  See Shinseki v. 
Sanders, 07-1209 slip op. at 11-12 (April 21, 2009).  Hence, 
the Board finds that the VCAA notice requirements have been 
satisfactorily met in this case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, post service VA 
treatment records, statements from the Veterans family, and 
the Veteran's own statements.  

Additionally, as the Board will discuss, the Veteran was 
afforded a VA examination in May 2008 in connection with the 
claim.  The reports of this examination reflects that the 
examiner reviewed the Veteran's past medical history, 
recorded his current complaints, conducted an appropriate 
physical examination and rendered an appropriate diagnosis 
and opinion consistent with the remainder of the evidence of 
record.  

The Board therefore concludes that the examination is 
adequate for the purposes of this decision.  See 38 C.F.R. § 
4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Veteran and his representative have not 
contended otherwise.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran has been specifically 
notified of the evidence needed to substantiate the claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  

In addition, the Veteran has been an active participant in 
the claims process and has responded to VA's requests for 
information.  

Thus, any technical defect in the notice is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the claimant.  See Shinseki, supra.  

As such, there is no indication that there is any prejudice 
to the Veteran in considering this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  



Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d),  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2008).    

A veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  Even where there is evidence of an injury or 
disease in service, there must be a present disability 
resulting from that disease or injury.  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  If the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

A careful review of the service treatment record shows no 
complaints or findings of a knee disorder during active 
service.  

During the May 1958 service entrance examination, the Veteran 
noted that he was in good health.  During a January 1961 
service discharge examination, the Veteran denied having had 
swollen or painful joints, cramps in his legs, arthritis or 
rheumatism, or a trick or locked knee.  Moreover, the Veteran 
indicated again that he was in good health.  

In a December 2008 statement, the Veteran indicated that he 
was a paratrooper and also played for the "Screaming 
Eagle's" an Army football team.

During the July 2008 hearing, the Veteran testified that he 
also had hurt his left knee playing football, but never had 
any treatment during service.

The Veteran is first shown to have undergone total knee 
replacements due to degenerative joint changes in 1997.  
However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his active service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir.  
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The medical evidence in this case does not document that the 
Veteran suffered a specific knee injury in service or 
developed degenerative changes or arthritis in either knee 
earlier than 1995.  

The Veteran's wife testified during the recent hearing that 
he had experienced bilateral knee pain since shortly after 
service (See page 20), about a year after his separation from 
service.  Other submitted lay statements also report that the 
Veteran had a long history of knee problems.  

However, the recently provided lay testimony and statements 
are found to be too indefinite to link the development of any 
knee manifestations to the Veteran's period of service.  

This is especially true given the fact that the Veteran 
expressly denied having pertinent knee complaints or findings 
during his final service examination in January 1961  These 
statements by the Veteran during call into question the 
credibility of the more recent lay assertions.  

While a lay person is competent to testify about his/her 
observations, a layperson without medical training is not 
qualified to render a medical diagnosis or medical opinion 
linking a disability to service.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Here, during the May 2008 VA examination, the examiner noted 
that he had reviewed the claims folder but could not see any 
indication in the service medical record that the Veteran had 
injured his knees in service or began having pain within one 
year of service.  

Importantly, the VA examiner opined that the bilateral knee 
replacements were not related to anything that occurred in 
service.  On the other hand, the Veteran has presented no 
medical nexus evidence to support his claim.  

Therefore, in the absence of a documented in-service 
complaints or findings or credible assertions establishing a 
continuity of symptomatology since service, the claims of 
service connection total replacements of each knee must be 
denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the evidence preponderates against the claims, the 
doctrine is not for application in this case.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  




ORDER

Service connection for a left total knee replacement is 
denied.  

Service connection for a right total knee replacement is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


